U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                         ________________________

                             No. ACM S32427
                         ________________________

                            UNITED STATES
                                Appellee
                                      v.
                          Seth E. GREENE
             Senior Airman (E-4), U.S. Air Force, Appellant
                         ________________________

        Appeal from the United States Air Force Trial Judiciary
                         Decided 10 August 2017
                         ________________________

Military Judge: Stephen J. Grocki.
Approved sentence: Bad-conduct discharge, confinement for 75 days,
forfeiture of $1034.00 pay per month for 8 months, and reduction to
E-1. Sentence adjudged 8 June 2016 by SpCM convened at MacDill Air
Force Base, Florida.
For Appellant: Major Mark C. Bruegger, USAF; Major Travis L.
Vaughan, USAF.
For Appellee: Major Meredith L. Steer, USAF; Gerald R. Bruce, Es-
quire.
Before DREW, MAYBERRY, and DENNIS, Appellate Military Judges.
                         ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________


PER CURIAM:
    The approved findings and sentence are correct in law and fact, and no
error materially prejudicial to Appellant’s substantial rights occurred. Arti-
cles 59(a) and 66(c), Uniform Code of Military Justice, 10 U.S.C. §§ 859(a),
866(c).
                   United States v. Greene, No. ACM S32427


    Accordingly, the approved findings and sentence are AFFIRMED. 1


                  FOR THE COURT



                  KURT J. BRUBAKER
                  Clerk of the Court




1 We note the staff judge advocate’s recommendation (SJAR) failed to advise the con-
vening authority of the confinement limitations imposed by the pretrial agreement in
this case. We find this error harmless, however, as the convening authority approved
only so much of the sentence as complied with the pretrial agreement. Similarly, the
addendum to the SJAR failed to advise the convening authority of Appellant’s re-
quest to have his rank restored. This error was likewise harmless in light of the con-
vening authority’s indorsement that she reviewed and considered all matters submit-
ted by Appellant prior to taking action.




                                          2